Slip Op. 06-59

                 UNITED STATES COURT OF INTERNATIONAL TRADE


 FORMER EMPLOYEES OF DANA
 UNDIES,

                 Plaintiffs,
                                                             Court No. 04-00615
                 v.                                          Before: Timothy C. Stanceu, Judge

 UNITED STATES,

                 Defendant.


                                           JUDGMENT

         On August 5, 2004, a petition for Trade Adjustment Assistance (“TAA”) and Alternative
Trade Adjustment Assistance (“ATAA”) benefits was filed with the United States Department of
Labor (“Labor”) on behalf of the Former Employees of Dana Undies. Plaintiffs are former
employees of the Dana Undies facility located in Colquitt, Georgia. Labor’s investigation that
followed the filing of the petition revealed that the former employees at other facilities of Dana
Undies, located in Blakely and Arlington, Georgia, “were adversely affected by imports” and
were certified as eligible to apply for TAA and ATAA benefits. Notice of Revised Remand
Determination at 1. Labor concluded that the former Dana Undies employees of the Colquitt
facility, however, were not eligible for certification because they allegedly were separated more
than one year prior to the date of the filing of the petition. See id. On September 14, 2004,
Labor issued a negative determination regarding those plaintiffs. See Administrative Record at
41; Notice of Determinations Regarding Eligibility to Apply for Worker Adjustment Assistance,
69 Fed. Reg. 60,425, 60,427 (Oct. 8, 2004).

        On October 7, 2004, plaintiffs requested an administrative reconsideration of Labor’s
negative determination. See Administrative Record at 55. On October 28, 2004, Labor
dismissed plaintiffs’ application for administrative reconsideration on the basis that it failed to
allege substantial new facts. See id. at 56. On December 2, 2004, plaintiffs challenged this
determination by filing a summons and complaint and appearing pro se before the court.

        Labor requested a voluntary remand to investigate the allegation in the amended
complaint that “the Georgia Department of Labor, acting as agent of the United States in the
administration of the TAA program, advised the employees of the Colquitt plant, during the year
following their termination, that they could not file a petition for TAA and, thus, prevented the
employees from filing a petition during the statutorily required period.” Notice of Revised
Determination on Remand at 2-3; Am. Compl. ¶¶ 7, 8, 9, 11. On June 14, 2005, the court granted
Labor’s consent motion for a voluntary remand. On September 19, 2005, Labor filed its Notice
of Revised Determination on Remand.
Court No. 04-00615                                                                  Page 2

         During the course of the remand investigation, Labor found that there existed a “series of
miscommunications” between all the parties involved. Specifically, “the Colquitt employees
were led to believe they would not be eligible for TAA benefits.” Notice of Revised
Determination on Remand at 4. Therefore, Labor determined that it was appropriate to
investigate whether the former employees of the Colquitt facility are eligible for certification to
apply for TAA and ATAA benefits. Labor further determined that the Colquitt facility separated
a significant number of workers and shifted its production of infant and toddler underwear from
the Colquitt facility to China and Thailand. Id. at 5. Moreover, Labor determined that
“company imports were likely to increase” and did increase upon the closure of the Colquitt
facility. Id. at 5. In accordance with these determinations, Labor concluded that plaintiffs are
eligible to apply for TAA and ATAA benefits. See id. at 6. In their comments, plaintiffs stated
their satisfaction with the Notice of Revised Determination on Remand.

     Upon consideration of Labor’s Notice of Revised Determination on Remand, plaintiffs’
comments, and other papers and proceedings filed herein, it is hereby

         ORDERED that Labor’s determination that plaintiffs are eligible to apply for TAA and
ATAA benefits is supported by substantial evidence and is otherwise in accordance with law;
and it is further

      ORDERED that Labor’s Notice of Revised Determination on Remand filed on
September 19, 2005, is affirmed in its entirety; and it is further

       ORDERED that this case is dismissed.




                                                     /s/ Timothy C. Stanceu
Dated: April 25, 2006                                Timothy C. Stanceu
       New York, New York                            Judge